     Case 5:20-cv-02131-JGB-SHK Document 1 Filed 10/12/20 Page 1 of 14 Page ID #:1



 1 SANGER SWYSEN & DUNKLE
   Attorneys at Law
 2 Catherine J. Swysen, SBN 171929
   Miguel A. Avila, SBN 319498
 3 222 East Carrillo Street, Ste. 300
   Santa Barbara, California 93101
 4 Telephone: (805) 962-4887
   Facsimile: (805) 963-7311
 5 rmsteam@sangerswysen.com
 6 Attorneys for Plaintiff,
   Rhonda Trujillo
 7
 8
                          UNITED STATES DISTRICT COURT
 9
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
   RHONDA TRUJILLO, Individually           )            5:20-cv-02131
                                               Case No. _________________________
12 and as Successor in Interest of         )
   Decedent ISAIAH JOHNSON,                )
13                                         )   COMPLAINT FOR DAMAGES
                             Plaintiff,    )
14                                         )   1. 42 U.S.C. § 1983 - Violation of Civil
          vs.                              )   Rights
15                                         )
   CALIFORNIA FORENSIC                     )   2. 42 U.S.C. § 1983 - Interference with
16 MEDICAL GROUP, WELL PATH,               )   Familial Relationships
   NITA NADA, MD, ALICE BARR,              )
17 RN, ANTHONY DIAZ, RN,                   )   3.42 U.S.C. § 1988, Violation of Civil
   HENRICA HOFFMAN, LMFT,                  )   Rights, Policy, Custom and Practice
18 MARIE GENEVIA, RN, LAURYN               )
   LESOVSKY, RN, MARIA                     )   4. Violation of California Government
19 TONGOL, RN, SANDRA WEITZL,              )   Code § 845.6
   RN, THE COUNTY OF SANTA                 )
20 BARBARA, SHERIFF BILL                   )   5. Negligence
   BROWN, DEPUTY MOORE,                    )
21 DEPUTY PAPPAS, DEPUTY                   )   6. Negligence
   NORRIS, and DOES 1 through 10           )
22 inclusive,                              )   7. Wrongful Death
                                           )
23                             Defendants. )
                                           )   DEMAND FOR JURY TRIAL
24
           Plaintiff, Rhonda Trujillo, individually and as successor in interest of Decedent
25
     Isaiah Johnson alleges as follows:
26
                                      JURISDICTION
27
     1.    This is an action for monetary damages brought under 42 U.S.C. §1983 and
28
                                                1
                                                       COMPLAINT FOR DAMAGES
     Case 5:20-cv-02131-JGB-SHK Document 1 Filed 10/12/20 Page 2 of 14 Page ID #:2



 1 §1988 and California tort law principles against California Forensic Medical Group,
 2 Well Path and their employees and against the County of Santa Barbara and the
 3 custody personnel of its subordinate agency, the Santa Barbara County Sheriff’s
 4 Department.
 5 2.     Federal jurisdiction is invoked upon the existence of a federal question pursuant
 6 to 28 U.S.C. §1331 and the District Court’s original jurisdiction over matters alleging
 7 violations of civil right pursuant to 28 U.S.C. §1343(a)(3). Supplemental jurisdiction
 8 over the state law claims is invoked pursuant to 28 U.S.C. §1367.
 9 3.     Venue in this district and division is proper under 28 U.S.C. §1391(b) and 29
10 U.S.C. §1132(e), because the events giving rise to the claims asserted herein occurred
11 in the County of Santa Barbara, within the Central District of California.
12 4.     Plaintiff filed a timely government tort claim with the County of Santa Barbara
13 which claim was rejected.
14 5.     Plaintiff served a notice of intent to sue pursuant to California Code of Civil
15 Procedure section 364 on California Forensic Medical Group, Well Path and their
16 employees.
17                                       PARTIES
18 6.     Plaintiff RHONDA TRUJILLO (‘PLAINTIFF’) is the mother of Decedent
19 ISAIAH JOHNSON and a resident of the State of Nevada. She brings these claims
20 individually and as successor in interest of ISAIAH JOHNSON. PLAINTIFF has
21 executed under penalty of perjury the declaration required by California Code of Civil
22 Procedure section 377.32 which is filed herein as Exhibit A to the Complaint.
23 7.     PLAINTIFF is informed and believes and, on that basis alleges, that Defendants
24 CALIFORNIA FORENSIC MEDICAL GROUP and WELL PATH (collectively
25 CFMG) are corporations licensed to do business in California. CFMG provides
26 medical and mental health care to inmates and detainees at the Santa Barbara County
27 Jail (“Jail”). PLAINTIFF is also informed and believes and, on the basis, alleges that
28 CFMG and their employees are responsible for making and enforcing policies,
                                      2
                                                      COMPLAINT FOR DAMAGES
    Case 5:20-cv-02131-JGB-SHK Document 1 Filed 10/12/20 Page 3 of 14 Page ID #:3



 1 procedures, and training related to the medical and mental health care of inmates and
 2 detainees at the Jail.
 3 8.     PLAINTIFF is informed and believes and, on that basis, alleges that Defendant
 4 NITA NADA, MD, (“NADA”) was at all times mentioned herein a physician licensed
 5 to practice medicine in the State of California and was an employee and/or agent of
 6 Defendant CFMG.
 7 9.     PLAINTIFF is informed and believes and, on that basis, alleges that Defendant
 8 ALICE BARR, RN, (“BARR”) was at all times mentioned herein a Registered Nurse
 9 licenced to practice in the State of California and was an employee and/or agent of
10 Defendant CFMG.
11 10.    PLAINTIFF is informed and believes and, on that basis, alleges that Defendant
12 ANTHONY DIAZ, RN,(“DIAZ”) was at all times mentioned herein a Registered
13 Nurse licenced to practice in the State of California and was an employee and/or agent
14 of Defendant CFMG.
15 11.    PLAINTIFF is informed and believes and, on that basis, alleges that Defendant,
16 HENRICA HOFFMAN, LMFT, (“HOFFMAN”) was at all times mentioned herein a
17 Licensed Marriage and Family Therapist licensed to practice in the State of California
18 and was an employee and/or agent of Defendant CFMG.
19 12.    PLAINTIFF is informed and believes and, on that basis, alleges that Defendant
20 is informed and believes      and, on that basis, alleges that Defendant MARIE
21 GENEVIA, RN, (“GENEVIA”) was at all times mentioned herein a Registered Nurse
22 licenced to practice in the State of California and was an employee and/or agent of
23 Defendant CFMG.
24 13.    PLAINTIFF is informed and believes and, on that basis, alleges that Defendant
25 LAURYN LESOVSKY, RN, (“LESOVKY“) was at all times mentioned herein a
26 Registered Nurse licenced to practice in the State of California and was an employee
27 and/or agent of Defendant CFMG.
28 14.    PLAINTIFF is informed and believes and, on that basis, alleges that Defendant
                                          3
                                                     COMPLAINT FOR DAMAGES
    Case 5:20-cv-02131-JGB-SHK Document 1 Filed 10/12/20 Page 4 of 14 Page ID #:4



 1 MARIA TONGOL, RN, (“TONGOL”) was at all times mentioned herein a Registered
 2 Nurse licenced to practice in the State of California and was an employee and/or agent
 3 of Defendant CFMG.
 4 15.    PLAINTIFF is informed and believes and, on that basis, alleges that Defendant,
 5 SANDRA WEITZL, RN, (“WEITZL”) was at all times mentioned herein a Registered
 6 Nurse licenced to practice in the State of California and was an employee and/or agent
 7 of Defendant CFMG.
 8 16.    Defendant COUNTY OF SANTA BARBARA (“COUNTY”) is a legal entity
 9 duly established under the laws of the State of California with all the powers specified
10 and necessarily implied by the Constitution and the laws of the State of California.
11 The Santa Barbara County Sheriff’s Department (“SBCoSD”) is a subordinate agency
12 of Defendant COUNTY.
13 17.    PLAINTIFF is informed and believes and, on that basis, alleges that Defendant
14 Deputy MOORE is an individual and, at all times mentioned herein was a duly
15 appointed Deputy with SBCoSB.
16 18.    PLAINTIFF is informed and believes and, on that basis, alleges that Defendant
17 Deputy PAPPAS is an individual and, at all times mentioned herein was a duly
18 appointed Custody Deputy with SBCoSB.
19 19.    PLAINTIFF is informed and believes and, on that basis, alleges that Defendant
20 Deputy NORRIS is an individual and, at all times mentioned herein was a duly
21 appointed Custody Deputy with SBCoSB.
22 20.    PLAINTIFF is ignorant of the true names and capacities of the defendants sued
23 herein as DOES 1 through 10. PLAINTIFF does not have the reports associated with
24 ISAIAH JOHNSON’s suicide and, therefore, is unable to identify the individuals
25 responsible for his death. Therefore, PLAINTIFF sues these defendant by such
26 fictitious names and will amend her complaint to allege their true names and capacities
27 when ascertained. PLAINTIFF is informed and believes and, on that basis, alleges
28 that each DOE Defendant was an employee and/or agent of Defendant COUNTY
                                       4
                                                       COMPLAINT FOR DAMAGES
     Case 5:20-cv-02131-JGB-SHK Document 1 Filed 10/12/20 Page 5 of 14 Page ID #:5



 1 and/or Defendant CFMG. PLAINTIFF is informed and believes that each DOE
 2 Defendant was negligently, wrongfully, or otherwise responsible in some manner for
 3 the injuries and damages sustained by PLAINTIFF as set forth herein. Further, one
 4 of more DOE Defendants was at all times mentioned herein responsible for the hiring,
 5 training, supervision and discipline of other Defendants, including Doe Defendants.
 6 21.    PLAINTIFF is informed and believes and, on that basis, alleges that each of the
 7 Defendants herein acted under color of law and by virtue of the statutes, customs,
 8 ordinances and usages of the State of California, COUNTY and SBCoSD and pursuant
 9 to the customs, policies, practices and procedures of Defendant COUNTY, SBCoSD
10 and/or Defendant CFMG.
11                            GENERAL ALLEGATIONS
12 22.    PLAINTIFF incorporates by this reference, as if fully set forth herein, the
13 allegations set forth in the preceding paragraphs of this Complaint.
14 23.    Decedent ISAIAH JOHNSON, age 23, was arrested for a felony probation
15 violation on October 19, 2019. He was booked at the Jail on October 20, 2019.
16 24.    On October 31, 2019, ISAIAH JOHNSON committed suicide by hanging
17 himself with the cord of the telephone that was inside his cell. He was the fourth
18 inmate to die in custody at the Jail in 2019, the second one by suicide.
19 25.    At intake, ISAIAH JOHNSON was noted to be suffering from mood disorders,
20 anxiety, and post-traumatic stress disorder. This was not the first time that ISAIAH
21 JOHNSON was booked at the Jail. He had several stay there between 2017 and 2019.
22 A review of his prior booking records would have revealed a history of drug use and
23 suicidal ideations and attempts. An initial mental health assessment was attempted
24 without success. No referral was made to a psychiatrist.
25 26.    ISAIAH JOHNSON was going through drug withdrawal. However, he was not
26 started for treatment at the first mention of withdrawal. He was not scheduled for
27 assessment when medications were refused.
28 27.    Defendants NADA, BARR, DIAZ, HOFFMAN, GENEVIA, LESOVSKY,
                                     5
                                                     COMPLAINT FOR DAMAGES
    Case 5:20-cv-02131-JGB-SHK Document 1 Filed 10/12/20 Page 6 of 14 Page ID #:6



 1 TONGOL, WEITZL and DOES 1-10 had some contact with ISAIAH JOHNSON
 2 from October 20, 2019 to October 31, 2019 to one extent or another to be fully
 3 determined in their professional capacity of health care providers.
 4 28.    ISAIAH JOHNSON exhibited outward signs of mental health distress and
 5 demonstrated bizarre behavior in the days leading up to his death.
 6 29.    ISAIAH JOHNSON was rehoused in a cell that contained a wall phone with a
 7 long cord to the receiver. Such a cell was not appropriate for medical and mental
 8 health observation.
 9 30.    During the last 48 hours of his life, ISAIAH JOHNSON exhibited such severe
10 distress and bizarre behavior that people reached out to th Jail on his behalf to express
11 their concerns about his mental health.
12 31.    On October 29, 2019, when he went to court in Lompoc, ISAIAH JOHNSON
13 was not himself. A fellow inmate described him as “acting crazy”, “out of his head.”
14 ISAIAH JOHNSON may have had an outburst in court.
15 32.    The fellow inmate related his concerns to ISAIAH JOHNSON’s girlfriend who
16 called the Jail. She warned the Jail that ISAIAH JOHNSON was an inmate there and
17 was not doing well mentally. PLAINTIFF is informed and believes and, on that basis,
18 alleges that no action was taken to ensure his safety and well-being.
19 33.    The next day, ISAIAH JOHNSON’s brother also called the Jail to warn them
20 that ISAIAH JOHNSON was not doing well at all mentally. PLAINTIFF is informed
21 and believes and, on that basis, alleges that no action was taken to ensure his safety
22 and well-being.
23 34.    All the while, at the Jail, ISAIAH JOHNSON was experiencing acute suicidal
24 ideations which were not addressed. While in his cell he kept shouting that he had
25 to get out, that he could not be there and that he was going to kill himself. He said the
26 same things through the intercom that was in his cell. At some point, he told Jail staff
27 that he did not know how he was going to do it but he was going to kill himself.
28 PLAINTIFF is informed and believes and, on that basis, alleges that no action was
                                        6
                                                       COMPLAINT FOR DAMAGES
     Case 5:20-cv-02131-JGB-SHK Document 1 Filed 10/12/20 Page 7 of 14 Page ID #:7



 1 taken to ensure his safety and well-being.
 2 35.    PLAINTIFF is informed and believes and, on that basis, alleges that Defendant
 3 MOORE, PAPPAS, MORRIS and DOES 1-10 were the Custody Deputies in charge
 4 of supervising ISAIAH JOHNSON. PLAINTIFF is informed and believes and, on that
 5 basis, alleges Defendant MOORE, PAPPAS, and MORRIS were on duty the
 6 morning of his death and responded to his cell in response to the “man down” call.
 7 PLAINTIFF is informed and believes and, on that basis, alleges that Defendant
 8 MOORE, PAPPA, MORRIS and DOES 1 through 10 did not monitor ISAIAH
 9 JOHNSON as required.
10 36.    Neither the COUNTY and its individual defendants, including Defendants
11 MOORE, PAPPAS, MORRIS and DOES 1-10 nor CFMG and its individual
12 defendants, NADA, BARR, DIAZ, HOFFMAN, GENEVIA, LESOVSKY, TONGOL,
13 WEITZL and DOES 1 through 10, did anything to address ISAIAH JOHNSON’s
14 mental health issues and expressed suicidal ideations.
15 37.     On October 31, 2019 at approximately 11:17 am, Custody Staff reported a
16 “man down” in cell 113. ISAIAH JOHNSON had committed suicide by wrapping
17 around his neck the cord of the phone that was in his cell and dropping his feet from
18 under his body. He was pronounced dead at 11:50 am.
19                               CLAIMS FOR RELIEF
20                           FIRST CLAIM FOR RELIEF
21 Violation of Civil Rights against All Defendants for Deliberate Indifference to
22 Serious Medical Needs - 42 U.S.C. §1983, Eighth and Fourteenth Amendment
23                          to the United States Constitution
24 38.    PLAINTIFF incorporates by this reference, as if fully set forth herein the
25 allegations set forth in the preceding paragraphs of this Complaint.
26 39.    PLAINTIFF is informed and believes and, on that basis, alleges that by doing
27 the actions described herein Defendants violated ISAIAH JOHNSON’s clearly
28 established federal constitutional right under the Eighth and/or Fourteenth
                                          7
                                                     COMPLAINT FOR DAMAGES
    Case 5:20-cv-02131-JGB-SHK Document 1 Filed 10/12/20 Page 8 of 14 Page ID #:8



 1 Amendments to the United States Constitution to be free from deliberate indifference
 2 to his serious medical needs while in custody.
 3 40.     While at the Jail, ISAIAH JOHNSON was under the control and supervision of
 4 Defendants for his medical and mental health care.
 5 41.     Defendants NADA, BARR, DIAZ, HOFFMAN, GENEVIA, LESOVSKY,
 6 TONGOL, WEITZL, and Does 1 through 10 were health care providers employed by
 7 CFMG to provide medical and mental health care at the Jail. Defendants MOORE,
 8 PAPPAS, MORRIS and DOES 1 through 10 were SBCoSD’s Custody Deputies at the
 9 Jail. Plaintiff is informed and believes and, on that basis, alleges the Defendants
10 MOORE, PAPPAS and MORRIS were on duty the morning of October 31, 2010 and
11 responsible for supervising and monitoring ISAIAH JOHNSON. As such Defendants
12 were all responsible with providing ISAIAH JOHNSON with medical and mental
13 health care, treatment, proper supervision and safeguard.
14 42.     Among other things, Defendants knew or should have known that ISAIAH
15 JOHNSON was mentally unstable and suicidal, that he required monitoring and
16 safeguarding, that he required medical care, treatment and supervision, that he should
17 not have been left unattended in a cell with a telephone that could be used for hanging,
18 and that he should have been monitored regularly.
19 43.     Defendants, acting under color of law in their individual and personal
20 capacities, were deliberately indifferent to ISAIAH JOHNSON’s rights, privileges and
21 immunities protected under the Eighth and/or Fourteenth Amendments to the United
22 State Constitution.
23 44.     As a direct and proximate result of the acts and omissions of Defendants,
24 Decedent ISAIAH JOHNSON suffered serious harm, pain, physical injury and loss of
25 life and general and special damages in an amount to be determined according to proof
26 at trial.
27 45.     PLAINTIFF is informed and believes and, on that basis, alleges that all the
28 defendants subjected ISAIAH JOHNSON to these deprivations of his rights either
                                     8
                                                       COMPLAINT FOR DAMAGES
     Case 5:20-cv-02131-JGB-SHK Document 1 Filed 10/12/20 Page 9 of 14 Page ID #:9



 1 maliciously or by acting with reckless disregards for whether his rights would be
 2 violated by their action. Therefore, PLAINTIFF is entitled to punitive damages.
 3                           SECOND CLAIM FOR RELIEF
 4    Violation of Civil Rights for Interference with Familial Relationship Against
 5 All Defendants - 42 U.S.C. §1983, Fourteenth Amendment to the United States
 6                                     Constitution
 7 46.    PLAINTIFF incorporates by this reference, as if fully set forth herein the
 8 allegations set forth in the preceding paragraphs of this Complaint.
 9 47.    PLAINTIFF has a cognizable interest under the substantive due process clause
10 of the Fourteenth Amendment to the United States Constitution to be free from state
11 actions that deprive them of life, liberty or property in such a manner that shock the
12 conscience including, but not limited to, unwarranted state interference in their
13 familial relationship with Decedent ISAIAH JOHNSON.
14 48.    Decedent ISAIAH JOHNSON died as a result of Defendants’ deliberate
15 disregard to his medical needs As a result, Defendants interfered with and permanently
16 deprived PLAINTIFF of her constitutional rights to a familial relationship with her
17 son, Decedent ISAIAH JOHNSON.
18 49.    As a direct and proximate result of the foregoing and ISAIAH JOHNSON’s
19 death, PLAINTIFF has been deprived of his care, comfort, society, protection, love,
20 companionship, solace, moral and financial support in an amount to be established
21 according to proof at trial.
22 50.    As a further direct and proximate result of ISAIAH JOHNSON’s death,
23 PLAINTIFF has incurred reasonable and necessary expenses for his funeral, burial and
24 memorial service in an amount according to proof at trial.
25 51.    PLAINTIFF is informed and believes and, on that basis, alleges that all the
26 defendants subjected ISAIAH JOHNSON and PLAINTIFF to these deprivations of
27 rights either maliciously or by acting with reckless disregards for whether his rights
28 would be violated by their action. Therefore, PLAINTIFF is entitled to punitive
                                          9
                                                      COMPLAINT FOR DAMAGES
     Case 5:20-cv-02131-JGB-SHK Document 1 Filed 10/12/20 Page 10 of 14 Page ID #:10



 1 damages.
 2                           THIRD CLAIM FOR RELIEF
 3       Violation of Civil Rights against Defendant County, Policy, Custom, or
 4                              Practice - 42 U.S.C. §1988
 5 52.     PLAINTIFF incorporates by this reference, as if fully set forth herein the
 6 allegations set forth in the preceding paragraphs of this Complaint.
 7 53.     Defendants engaged in conduct and omissions described herein in violation of
 8 42 U.S.C. §1983 and were deliberately indifferent to ISAIAH JOHNSON’s rights
 9 under the Eighth and/or Fourteenth Amendments to the United States Constitution.
10 54.     Defendant COUNTY had a duty to employ and follow adequate policies and
11 procedures to ensure that the SBCoSD’s Custody Deputies and SBCoSD’s contracted
12 medical provider CFMG were properly trained to monitor and safeguard inmates and
13 detainees with mental health issues and suicide risk and that they followed the proper
14 policies and procedures in doing so.
15 55.     Defendant COUNTY also had a duty to provide appropriate, competent and
16 necessary care to inmates and detainees for their serious medical and mental health
17 care, to require, supervise ensure that the proper policies and procedures were
18 followed.
19 56.     Defendant COUNTY failed to do so and were deliberately indifferent to
20 ISAIAH JOHNSON’s constitutional rights. The 2018-2019 Santa Barbara Grand Jury
21 examined the death by suicide of an inmate in 1028 and concluded that in that
22 SBCoSD and CFMG did not follow procedures and failed to recognize potentially
23 suicidal. Similarly, with regard to ISAIAH JOHNSON, the 2019-2020 Grand Jury
24 concluded that many of the pertinent health rules, regulations and policies were not
25 followed by the SBCoSD and Well Path.
26 57.     As a direct and proximate result of the acts and omissions of Defendants,
27 Decedent ISAIAH JOHNSON suffered serious harm, pain, physical injury and loss of
28 life and general and special damages in an amount to be determined according to proof
                                             10
                                                     COMPLAINT FOR DAMAGES
     Case 5:20-cv-02131-JGB-SHK Document 1 Filed 10/12/20 Page 11 of 14 Page ID #:11



 1 at trial.
 2                           FOURTH CLAIM FOR RELIEF
 3         Violation of California Government Code Section 845.6 Against All
 4                                      Defendants
 5 58.     PLAINTIFF incorporates by this reference, as if fully set forth herein the
 6 allegations set forth in the preceding paragraphs of this Complaint.
 7 59.     Defendants, acting under color of law, knew or had reason to know that
 8 decedent ISAIAH JOHNSON was in need of immediate medical care, supervision and
 9 safeguarding, that he was suicidal and at risk of injuring himself but failed to take
10 reasonable action to summon such medical care in violation of California Government
11 Code section 845.6.
12 60.     As a direct and proximate result of the acts and omissions of Defendants,
13 Decedent ISAIAH JOHNSON suffered serious harm, pain, physical injury and loss of
14 life and general and special damages in an amount to be determined according to proof
15 at trial.
16 61.     PLAINTIFF is informed and believes and, on that basis, alleges that all the
17 defendants subjected ISAIAH JOHNSON to these deprivations of his rights either
18 maliciously or by acting with reckless disregards for whether his rights would be
19 violated by their action. Therefore, PLAINTIFF is entitled to punitive damages.
20                             FIFTH CLAIM FOR RELIEF
21        Negligence against Defendants CFMG, Defendants Nada, Barr, Diaz,
22             Hoffman, Genevia, Lesovsky, Tongol, Weitzl and Does 1-10.
23 62.     PLAINTIFF incorporates by this reference, as if fully set forth herein the
24 allegations set forth in the preceding paragraphs of this Complaint.
25 63.     PLAINTIFF is informed and believes and, on that basis, alleges that Defendants
26 NADA, BARR, DIAZ, HOFFMAN, GENEVIA, LESOVSKY, TONGOL, WEITZL
27 AND DOES 1 through 10 were all involved in ISAIAH JOHNSON’s care at some
28 point during his stay at the Jail.
                                             11
                                                      COMPLAINT FOR DAMAGES
     Case 5:20-cv-02131-JGB-SHK Document 1 Filed 10/12/20 Page 12 of 14 Page ID #:12



 1 64.     At all times mentioned herein, these Defendants negligently failed to possess
 2 and exercise, in both diagnosis and treatment, that reasonable degree of knowledge
 3 and skill that is ordinarily possessed and exercised by practitioners in the same or
 4 similar circumstances, in that, among other things, they failed to recognize that
 5 ISAIAH JOHNSON was suicidal and in need of mental health care, failed to provide
 6 mental health care in a timely fashion, failed to treat him appropriately all leading to
 7 his death.
 8 24.     PLAINTIFF is informed and believes and, on that basis, alleges that Defendants
 9 NADA, BARR, DIAZ, HOFFMAN, GENEVIA, LESOVSKY, TONGOL, WEITZL
10 AND DOES 1 through 10 were the employees and/or agents of Defendant CFMG and
11 were acting within the course and scope of that employment and/or agency.
12 Defendants CFMG is liable for their negligence under the doctrine of respondeat
13 superior.
14 65.     As a direct and proximate result of the acts and omissions of Defendants,
15 Decedent ISAIAH JOHNSON suffered serious harm, pain, physical injury and loss of
16 life and general and special damages in an amount to be determined according to proof
17 at trial.
18                            SIXTH CLAIM FOR RELIEF
19      Negligence against Defendants, Moore, Pappas and Morris and Does 1-10
20 66.     PLAINTIFF incorporates by this reference, as if fully set forth herein the
21 allegations set forth in the preceding paragraphs of this Complaint.
22 67.     Defendants MOORE, PAPPAS, MORRIS and DOES 1 through 10 owed
23 ISAIAH JOHNSON a duty of care, including, without limitation, as a result of the
24 special relationship of detainees and jailers.
25 68.     Defendants knew or should have known that he was mentally unstable and
26 suicidal and that there was a substantial right that he would commit suicide.
27 69.     Defendants breached their duty of care by failing to take reasonable action to
28 prevent ISAIAH JOHNSON from committing suicide, to monitor him or to provide
                                   12
                                                       COMPLAINT FOR DAMAGES
     Case 5:20-cv-02131-JGB-SHK Document 1 Filed 10/12/20 Page 13 of 14 Page ID #:13



 1 care and by failing to ensure that Defendant CFMG was following proper policies and
 2 procedures.
 3 70.     As a direct and proximate result of the acts and omissions of Defendants,
 4 Decedent ISAIAH JOHNSON suffered serious harm, pain, physical injury and loss of
 5 life and general and special damages in an amount to be determined according to proof
 6 at trial.
 7                            SEVENTH CLAIM FOR RELIEF
 8                         Wrongful Death Against all Defendants
 9 71.         PLAINTIFF incorporates by this reference, as if fully set forth herein the
10 allegations set forth in the preceding paragraphs of this Complaint.
11 72.     PLAINTIFF is ISAIAH JOHNSON’s surviving mother. She is bringing the
12 claims stated herein for violation of civil rights, for failure to provide medical care and
13 for negligence against all the defendants in this action and claiming damages from
14 them for the wrongful death of her son.
15 73.     As a direct and proximate result of the Defendants’s actions and omissions
16 described in this complaint, ISAIAH JOHNSON was injured and died. Defendants’s
17 actions and omissions caused pecuniary and compensable loss by wrongfully taking
18 his life.
19 74.     As a direct and proximate result of the foregoing and ISAIAH JOHNSON’s
20 death, PLAINTIFF has been deprived of his care, comfort, society, protection, love,
21 companionship, solace, moral and financial support in an amount to be established
22 according to proof at trial.
23 75.     As a further direct and proximate result of ISAIAH JOHNSON’s death,
24 PLAINTIFF has incurred reasonable and necessary expenses for his funeral, burial and
25 memorial service in an amount according to proof at trial.
26                                 PRAYER FOR RELIEF
27         WHEREFORE, PLAINTIFF prays for judgement against Defendants, and each
28 of them, as follows:
                                               13
                                                        COMPLAINT FOR DAMAGES
     Case 5:20-cv-02131-JGB-SHK Document 1 Filed 10/12/20 Page 14 of 14 Page ID #:14



 1         1. For compensatory damages in an amount according to proof against all
 2 defendants, jointly and severally;
 3         2. For punitive damages in an amount according to proof against Defendants
 4 SBCoSD and CFMG/WellPpath and its employees, jointly and severally, as to the
 5 first, second and fourth claims for relief;
 6         3. For an award of reasonable attorneys’s fees and costs pursuant to 42 U.S.C.
 7 §1988;
 8         4. For such other and further relief as the court may deem just and proper.
 9                            DEMAND FOR JURY TRIAL
10         PLAINTIFF hereby demands a jury trial as provided by Rule 38(a) of the
11 Federal Rules of Civil Proceedure.
12
13 Dated: October 12, 2020                            SANGER SWYSEN & DUNKLE
                                                      Catherine J. Swysen
14                                                    Miguel A. Avila
15
                                           By:        ____________________________
16                                                    Catherine J. Swysen,
                                                      Attorneys for Plaintiff
17                                                    Rhonda Trujillo
18
19
20
21
22
23
24
25
26
27
28
                                                 14
                                                         COMPLAINT FOR DAMAGES
